Detailed  Action 
►	A request for continued examination under 37 CFR 1.114, including the fee set forth
in 37 CFR 1.17(e), was filed on 10 JUL 09 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 27-41 is/are now pending.

New Examiner

►	Please note that this application has been transferred to a different examiner within Technology Center 1600, Art Unit 1634. See the closing paragraph of this action for details.
	
►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 13-20 rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. [US 2001/0053519 – hereinafter “Fodor”] in view of Agan et al. [US 2006/0210967 – hereinafter “Agan”] or Ahern, H.  [The Scientist 9 (15) :20 (1995)- hereinafter “Ahern”].
	
Claim 13 is drawn to a kit comprising a panel of probes capable of hybridizing to greater than 100,000 viral nucleic acid sequences, wherein the panel of probes target regions across complete viral genomes such that full length, complete viral genome sequences can be detected.
	Fodor, in one embodiment, teach N-mer arrays (i.e. microarray of oligonucleotides that comprises all possible 25-mers, see para 101.  Fodor does not teach including their 25-mer N-mer array in a kit. However, it was well known to include  reagents and/or apparatus for use in a given bio-detection assay. For example, Agan teach kits comprising resequencing  microarrays, see para  23. Ahern teach kits comprising selected reagents. Therefore, it would have been prima facie obvious to the PHOSITA to the provide  the 25-mer N-mer microarray of  Fodor  in a kit , as taught by Agan, which kit could also include any reagent(s) needed for  performing the hybridization based assays disclosed in  Fodor. The PHOSITA would have been motivated  to make the modification recited herein in order to gain the expected benefits of convenience and cost-effectiveness.  As regards the limitation, which requires that the microarray of the kit  comprise a panel of probes capable of specifically hybridizing to greater than 100,000 viral nucleic acid sequences, these limitations are consider inherent to the 25-mer, N-mer  microarrays of Fodor.  Likewise, the limitation of Claim13 which reads “wherein the panel of probes target regions across complete viral genomes such that full length , complete viral genome sequences can be detected” is considered inherent to the 25-mer, N-mer  microarrays of Fodor.

	As regards Claims 14-20, the 25-mer, N-mer  microarrays of Fodor are capable all viral genomes sequences




Nonstatutory double patenting 

►	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Nonstatutory double patenting rejection

►	Claim 13-20 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-12 of [U.S. Patent No. 10,597,736 – hereinafter US-736’]  in view Fodor and Agan or Ahern.  	 

Claim 1-12 of US-736’  in view Fodor and Agan or Ahern reasonably suggest the kit(s) of  Claims 13-20  for at least the reason(s) outlined above.


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.
                                     

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov